I find no objection to the law stated in the majority decision, but I find no reason for the application of that law to the facts presented in the case at bar.
Will Rogers, Congressman, and candidate for re-election, seeks a writ of mandamus to compel the State Election Board to strike the name of Will Rogers of Ardmore from the official ballot for Congressman-at-Large.
The records of this court in cause No. 23840 reveal that Will Rogers, petitioner, so changed and contracted his name from William C. to that as stated for purposes best known to himself, and changing it just prior to his last successful political campaign. The self-same records filed in this court disclose the exact similarity of the adopted name to that of the native son, Will Rogers, the humorist, of Claremore and Oolagah fame. The petitioner, having developed this political acumen, seeks now the aid of this court for the purpose of stamping the political sagacity exclusively his own. I think this contrary to the tenets of politics, which tenets like unto those of a religion should be evangelized.
In the Fulton Case, this day decided, that which was designated by the State Election Board as a final hearing, but which, in my opinion, was not a hearing as contemplated by law, was allowed to become final.
It is my view that this court should not strike the name of one candidate for public office on the ground of insufficiency of a counter petition contrary to the board's final finding, and at the same time allow to remain the filing of another candidate, who is challenged, and whose counter petition is shown prima facie by the certificates of precinct registrars to be insufficient. In other words, we cannot rightfully make fish of one and fowl of the other.
In the instant case I would dismiss the petition for mandamus, for it is shown by the circumstances that good faith and reason do not exist for its issuance.